896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elroy LEWIS, Plaintiff-Appellant,v.GOVERNOR OF VIRGINIA;  A.E. Robinson, Chief Judge;  USAttorney General;  Edward Northrop, Judge;  Thomas Hogan,Judge;  US Attorney's Office;  Judge Shuka;  DC Parole Boardand Members;  Marion Barry, Mayor;  Administrator, MaximumSecurity Facility;  Director, Department of Corrections;William Hamann, Detective;  Detective Mitchell;  DetectiveJenkin, Defendants-Appellees.
No. 89-7582.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided Feb. 6, 1990.Rehearing and Rehearing En Banc Denied May 4, 1990.

Elroy Lewis, appellant pro se.
Before WIDENER and MURNAGHAN, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Elroy Lewis appeals from the district court's order dismissing Lewis' 18 U.S.C. Sec. 1964(c) action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lewis v. Governor of Virginia, CA-89-154-AM (E.D.Va. Feb. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.